Affirmed and Memorandum Opinion filed February 9, 2006








Affirmed and Memorandum Opinion filed February 9,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00872-CR
____________
 
KEVIN JONES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 23rd District
Court
Brazoria County,
Texas
Trial Court Cause No. 47,449
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
possessing or concealing a deadly weapon in a penal institution and was
sentenced on July 6, 2005, to life imprisonment in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a timely notice of appeal.




Appellant=s appointed counsel filed a brief in which counsel concludes
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to appellant on
November 22, 2005.  Appellant was advised
of the right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 9, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).